DETAILED ACTION
	This Office Action is in response to the amendment filed on July 16, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which an electric water pump comprises: 
wherein the acceptor, the external terminal, and the internal terminal are integrally manufactured through insert-injection-molding, and one end of the internal terminal is positioned at an outer portion of the acceptor and the other end is positioned at an inner portion of the acceptor, and wherein the acceptor, the external terminal, and the internal terminal are assembled to one side of the pump housing, such that the other end of the internal terminal is connected to the motor.
Dependent claims 2 and 3 are considered to be allowable by virtue of their dependencies on independent claim 1. 
Regarding independent claim 5, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a method of manufacturing an electric water pump comprises: 
where ends of the external terminal and the internal terminal are positioned at an outer portion of the acceptor and other ends thereof are positioned at an inner portion of the acceptor, wherein the acceptor, the 
Dependent claims 6-8 are considered to be allowable by virtue of their dependencies on independent claim 5. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Singh whose telephone number is (571)270-0708.  The examiner can normally be reached on Monday - Friday 6A-6P CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/David A. Singh/Examiner, Art Unit 2838


/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838